Exhibit 10.30

 

WORLDCOM, INC.

 

SEVERANCE PLAN

 

RESTATED AS OF JANUARY 1, 2001



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

INTRODUCTION

   1

ARTICLE 1 - DEFINITIONS

   1

ARTICLE 2 - SEVERANCE PAY BENEFIT

   4

ARTICLE 3 - EXTENSION OF COVERAGE BENEFIT

   6

ARTICLE 4 - COMMITTEE

   7

ARTICLE 5 - AMENDMENT AND TERMINATION

   8

ARTICLE 6 - CLAIMS PROCEDURES

   8

ARTICLE 7 - MISCELLANEOUS

   9

 



--------------------------------------------------------------------------------

WORLDCOM, INC. SEVERANCE PLAN

 

INTRODUCTION

 

The MCI WORLDCOM, Inc. Severance Plan (the “Plan”) was adopted, effective
September 15, 1999, by WorldCom, Inc. (the “Company”), which then was named MCI
WORLDCOM, Inc. The Plan is hereby restated, effective January 1, 2001, to
reflect the new company name of WorldCom, Inc. and new Plan name of WorldCom,
Inc. Severance Plan. The Company intends this plan to be an “employee welfare
benefit plan” as defined in section 3(1) of ERISA. The Plan must be interpreted
and administered in a manner that is consistent with that intent.

 

ARTICLE 1

 

DEFINITIONS

 

For the purposes of this Plan, the following terms will have the meanings set
forth below:

 

1.1 Affiliate means any wholly owned subsidiary of the Company incorporated
under the laws of any of the United States, any of the provinces of Canada or
Puerto Rico and each foreign subsidiary that employs United States citizens who
are assigned by the Company to the foreign subsidiary but, for such foreign
subsidiary, only with respect to its assigned U.S. citizen employees.

 

1.2 Break-in-Service means any month during which an Employee fails to complete
any paid working time for performance of duties for an Employer. An authorized
absence, including a leave of absence, will not be deemed a Break-in-Service.

 

1.3 Code means the Internal Revenue Code of 1986, as amended.

 

1.4 Committee means the committee designated pursuant to Article 4 of the Plan,
or its delegate, to administer the Plan in accordance with its terms.

 

1.5 Company means WorldCom, Inc.

 

1.6 Comparable Job means a job with an Employer at Compensation equal to at
least 90% of the Employee’s Compensation on the Employee’s Termination of
Employment and which does not require Relocation.

 

1.7 Compensation means:

 

a. For Employees with a base salary:

 

The annual rate of base salary payable to an Employee immediately prior to his
or her Termination of Employment. For an Employee whose base salary is
determined on an

 



--------------------------------------------------------------------------------

hourly basis rather than an annual rate, the Employee’s base salary will be
annualized by multiplying the Employee’s hourly rate of pay by the number of
regular work hours in one week, and then multiplying by fifty-two (52).
Compensation will not include overtime, cash bonuses (including referral
bonuses), incentive pay, commissions, shift premium differentials, pay in lieu
of vacation, patent and award fees, income from sources outside the United
States which is excludable for federal income tax purposes, reimbursement of
expenses and living allowances, education allowances and special of like nature,
disability benefits, fringe benefits, deferred compensation, any form of stock
based compensation, other distributions which receive special tax benefits,
amounts paid for services rendered as an independent contractor, or special
allowances, expense reimbursement and other similar payments to Employees
participating in the international assignment program and any other form of
compensation except base salary as set forth in this Plan section 1.8.

 

b. For Employees in direct sales with no base salary:

 

The annualized commissions paid to the Employee using the actual commissions
paid to such Employee in the three (3) full months prior to his or her
Termination of Employment. Compensation will not include cash bonuses (including
referral bonuses), incentive pay, shift premium differentials, pay in lieu of
vacation, patent and award fees, income from sources outside the United States
which is excludable for federal income tax purposes, reimbursement of expenses
and living allowances, education allowances and special payments of like nature,
disability benefits, fringe benefits, deferred compensation, any form of stock
based compensation, other distributions which receive special tax benefits,
amounts paid for services rendered as an independent contractor, or special
allowances, expense reimbursement and other similar payments to Employees
participating in the international assignment program and any other form of
compensation except commissions as set forth in this Plan section 1.8.

 

1.8 Effective Date of the Plan means September 15, 1999. Effective date of this
restatement means January 1, 2001.

 

1.9 Employee means any individual employed by an Employer on a full-time,
regular basis, excluding interns, employees who are designated as temporary by
the human resources department, and individuals who are members of a collective
bargaining unit, unless the collective bargaining agreement expressly provides
that the individuals are Employees for the purposes of the Plan.

 

1.10 Employer means the Company and each of its Affiliates.

 

1.11 ERISA means the Employee Retirement Income Security Act of 1974, as
amended.

 

1.12 Extension of Coverage Benefit means the medical and dental benefits that an
Employee is entitled to receive pursuant to Article 3 of the Plan.

 

1.13 HRO means the Company’s most senior human resources officer.

 

2



--------------------------------------------------------------------------------

1.14 Month’s Pay means an Employee’s Compensation divided by twelve (12).

 

1.15 Month(s) of Service means any month during which an Employee completes any
paid working time for performance of duties for an Employer or is on an
authorized leave of absence, unless otherwise excluded by this Plan.

 

1.16 Plan means this WorldCom, Inc. Severance Plan, as amended and/or restated
from time to time.

 

1.17 Relocation means a new job location which is at least fifty (50) more miles
from the Employee’s current residence than the Employee’s present job location.

 

1.18 Severance Pay Benefit means the benefit that an Employee is entitled to
receive pursuant to Article 2 of the Plan.

 

1.19 Severance Period means the period following Termination of Employment
corresponding to the number of Week’s Pay or Month’s Pay upon which an
Employee’s Severance Pay Benefit is based.

 

1.20 Termination of Employment means the last day of work for the Employee as
designated by the Employer, notwithstanding any other compensation or benefits
to which the Employee may be entitled after such date.

 

1.21 Week’s Pay means an Employee’s annualized Compensation divided by fifty-two
(52).

 

1.22 Year(s) of Service means the number of Months of Service divided by twelve
(12). Subject to Plan section 7.1, employment prior to a Break-in-Service will
not be used in calculating Year(s) of Service. Notwithstanding anything to the
contrary in the immediately preceding sentence; in calculating Year(s) of
Service, (a) an employee of WorldCom, Inc. or its subsidiaries who (i) was
rehired within two years of his or her Break-in-Service, (ii) whose previous
service as of the date of rehire was approved for credit and (iii) whose period
of employment after rehire was at least 12 months, will receive credit for all
Months of Service worked through November 5, 1996; and (b) Months of Service
credited through November 16, 1998 to an employee of MCI Communications
Corporation or its subsidiaries will be used in calculating Year(s) of Service
if the employee (x) was rehired during the Severance Period and (y) his or her
previous service as of the date of rehire was approved for credit.

 

3



--------------------------------------------------------------------------------

ARTICLE 2

 

SEVERANCE PAY BENEFIT

 

2.1 Qualification.

 

(a) An Employee is eligible for a Severance Pay Benefit under this Plan if the
Employee’s employment is permanently terminated by an Employer as the result of:

 

(1) the occurrence of one of the following events (as determined by the
Employer):

 

a. an Employer reduction in force, or

 

b. the elimination of the Employee’s present job position.

 

(2) the Employee’s prior job position not being available when the Employee
attempts to return to work within six (6) months, or such longer period as may
be required by law, from his or her last day of work from an approved leave of
absence and no Comparable Job is offered to the Employee.

 

(b) Notwithstanding anything to the contrary in 2.1(a), an Employee will not be
eligible for a Severance Pay Benefit under this Plan as the result of:

 

(1) termination of the Employee’s employment if:

 

a. he or she accepts any position with an Employer, or

 

b. he or she receives a Comparable Job offer, or

 

(2) the sale or other disposition of all of the stock or all or a portion of the
business of an Employer, or merger of an Employer into or with another
corporation, whether by sale of stock or assets or otherwise. The mere fact of a
change in control, or sale or other disposition of all or a portion of any
Employer will not be deemed a Termination of Employment for purposes of
qualifying for a Severance Pay Benefit under this Plan; or,

 

(3) the Employee’s retirement, disability, death, resignation, or discharge with
or without cause for any reason other than set forth in Plan section 2.1 (a);
or,

 

(c) Notwithstanding anything to the contrary in this Plan, payment of a
Severance Pay Benefit is conditioned upon:

 

(1) the Employee’s execution of a general release of all claims against his or
her Employer and the Company in a form acceptable to the Company; and

 

4



--------------------------------------------------------------------------------

(2) the Employee’s continued and acceptable performance of services for the
Employer through the date for Termination of Employment chosen by the Employer.

 

In the event that the Employee does not execute the general release or continue
to perform services through Termination of Employment, any Severance Pay Benefit
which would otherwise have been payable to the Employee under this Plan shall be
forfeited.

 

2.2 Severance Pay Benefit Formula. If a terminated Employee has qualified for a
Severance Pay Benefit under this Plan, such Severance Pay Benefit will equal:

 

a. For each non-exempt Employee, two (2) Weeks’ Pay, plus one Week’s Pay for
each of the Employee’s whole Years of Service, but in no event less than six (6)
Weeks’ Pay;

 

b. For each exempt Employee, except those listed in paragraphs c. through f.
below, four (4) Weeks’ Pay, plus one Week’s Pay for each of the Employee’s whole
Years of Service, but in no event less than eight (8) Weeks’ Pay;

 

c. For each Employee who holds the job title of Director of an Employer, six (6)
Weeks’ Pay, plus one Week’s Pay for each of the Employee’s whole Years of
Service, but in no event less than three (3) Months’ Pay;

 

d. For each Employee who is a Vice President of an Employer, eight (8) Weeks’
Pay, plus one Week’s Pay for each of the Employee’s whole Years of Service, but
in no event less than four (4) Months’ Pay; and

 

e. For each Employee who is a Senior Vice President or more senior officer of an
Employer, twelve (12) Weeks’ Pay, plus one Week’s Pay for each of the Employee’s
whole Years of Service, but in no event less than six (6) Months’ Pay.

 

Notwithstanding anything to the contrary in this Section 2.2, an Employee’s
Severance Pay Benefit shall not exceed six (6) Months’ Pay.

 

If a terminated Employee qualifies for a Severance Pay Benefit under this Plan
as a result of the acquisition of his employer by the Company or an Affiliate,
and the Employee’s position with the acquired employer was equivalent to a
position described in subsection c, d or e, above, then, regardless of whether
the Employee’s previous job title indicated a higher or lower rank than the
equivalent position described above, the Employee’s Severance Pay Benefit shall
be calculated as though he held the title of director, vice president, senior
vice president or more senior officer, as provided in c, d or e, whichever
applies.

 

2.3 Time and Form of Payment. The Severance Pay Benefit payable under this Plan
will be paid by the Employee’s Employer as soon as practicable (as determined by
an Employer) after the Employee’s Termination of Employment, but in no event
earlier than seven (7) days after the Employer’s receipt of the general release
required under Section 2.1(c). Severance Pay

 

5



--------------------------------------------------------------------------------

Benefits will be paid in a lump sum or installments, at the discretion of the
Employer, and shall be subject to the withholding and offsets set forth in Plan
section 2.5.

 

2.4 Death. If an Employee terminates employment and dies before receiving a
Severance Pay Benefit to which he is entitled under the Plan, such Severance Pay
Benefit will be paid to the following beneficiary(ies) in the following order of
priority: the Employee’s surviving spouse, the Employee’s surviving children in
equal shares, the Employee’s surviving parents, in equal shares, or the
Employee’s estate. If the beneficiary survives the Employee, but dies prior to
distribution of the Employee’s entire Severance Pay Benefit, such Severance Pay
Benefit will be paid to the following beneficiary(ies) in the following order of
priority: the beneficiary’s surviving spouse, the beneficiary’s surviving
children in equal shares, the beneficiary’s surviving parents, in equal shares,
or the beneficiary’s estate.

 

2.5 Withholding and Offsets. An Employer will have the right to take such action
as it deems necessary or appropriate with respect to all or a portion of any
Severance Pay Benefit payment to satisfy any requirement under federal, state or
other tax law, or under any law relating to attachment, wage assignment,
garnishment or similar procedures. Except as prohibited by state or other law,
the Employer may withhold or make deductions from any Severance Pay Benefit
payment in order to satisfy any amounts owed to the Employer by the Employee,
including without limitation the portion of any medical or dental insurance
premium which the Employee is responsible to pay.

 

2.6 Correction of Mistakes. In the event the Committee discovers a mistake that
affects the amount of or an Employee’s rights to Severance Pay Benefits and/or
Extension of Coverage Benefits, it will correct the mistake as soon as
practicable in the manner it deems appropriate.

 

ARTICLE 3

 

EXTENSION OF COVERAGE BENEFIT

 

3.1 Qualification. An Employee will be entitled to the Extension of Coverage
Benefit if he or she is entitled to a Severance Pay Benefit under Article 2 of
this Plan.

 

3.2 Extension of Coverage Benefit. Except as provided in Section 3.5, an
Employee’s Extension of Coverage Benefit will consist of the Employee’s
continued medical and dental coverage pursuant to the Employee’s deemed COBRA
election described in Section 3.3, and at the cost to the Employee described in
Section 3.3. The Extension of Coverage Benefit will be provided beginning
immediately after such coverage otherwise would and as a result of the
Employee’s Termination of Employment and ending on the last day of the
Employee’s Severance Period.

 

3.3 Deemed COBRA Election; Cost to Employee. Except as provided in Section 3.5,
an Employee entitled to a Severance Pay Benefit will be deemed to have elected
under COBRA

 

6



--------------------------------------------------------------------------------

to continue his or her medical and dental coverage in effect on the date of the
Employee’s Termination of Employment, including dependent coverage. During the
Employee’ Severance Period, the Employee will pay the cost for such coverage at
the employee contribution rate then in effect for active employees for the same
coverage. Payment of the Employee’s cost will be made by deduction from the
Employee’s Severance Pay Benefit. After the end of the Employee’s Severance
Period, the Employee will be responsible for paying the applicable premium for
the COBRA continuation coverage.

 

3.4 Additional Benefit. Any additional benefit provided after an Employee’s
Termination of Employment will be governed by and made available according to an
Employer’s policies and procedures or, if applicable, the plan document for a
particular benefit, and will not be considered to be part of or provided under
this Plan.

 

ARTICLE 4

 

COMMITTEE

 

4.1 Appointment. The Plan shall be administered by a Committee of at least two
(2) persons appointed by the HRO. Each member of the Committee may resign or be
removed by the HRO with or without cause at any time. In the event of a
resignation or removal, a successor will be appointed by the HRO; the remaining
member or members will act as the Committee until the HRO appoints a successor.
The members of the Committee will serve without compensation for their services.

 

4.2 Authority and Duties. The Committee shall have all the discretion and powers
necessary or helpful to administer the Plan, including the power to delegate its
responsibilities hereunder, and shall be the “administrator” with the meaning of
ERISA. Not in limitation, but in amplification of the foregoing, the Committee
shall have power to interpret or construe the Plan and to determine all
questions that may arise hereunder as to the status and rights of Employees and
others hereunder. The decisions or actions of such Committee or its delegate
will be conclusive and binding upon all parties concerned. The Committee shall
act by a majority (or by all members if there be only one or two members at such
time) of the number of members constituting the Committee at the time of such
action, and such action may be taken either by vote at a meeting or in writing
without a meeting.

 

4.3 Indemnity of Committee. The Company indemnifies and saves harmless the
members of the Committee, its delegates and each of them, from and against any
and all loss resulting from liability to which the members of the Committee may
be subjected by reason of any act or failure to act (except willful misconduct
or gross negligence) in their official capacities in the administration of this
Plan, including all expenses reasonably incurred in their defense, in case the
Company fails to provide such defense. The indemnification provisions of this
Section 4.3 do not relieve any Committee member from any liability he may have
under ERISA for breach of a fiduciary duty. Furthermore, the Committee members
and the Employer

 

7



--------------------------------------------------------------------------------

may execute a letter agreement further delineating the indemnification agreement
of this Section 4.3, provided the letter agreement is consistent with and does
not violate ERISA.

 

ARTICLE 5

 

AMENDMENT AND TERMINATION

 

5.1 Amendment. The Plan may be amended in whole or in part at any time with or
without notice pursuant to the written action of the HRO.

 

5.2 Termination. The Plan may be terminated at any time by written action of the
HRO. The Plan will be terminated automatically with respect to any Employer upon
the termination of that Employer’s status as an Affiliate for any reason, and
the employees of that former Employer will not be entitled to any benefits under
this Plan.

 

ARTICLE 6

 

CLAIMS PROCEDURES

 

6.1 If a terminated Employee or his or her beneficiary (the “Claimant”) does not
receive a benefit and believes he or she is entitled to a benefit, or if the
Claimant receives a benefit that is different from the benefit to which the
Claimant believes he or she is entitled, the Claimant may file a claim for
benefits in the manner set forth below.

 

6.2 A claim for benefits under the Plan must be made in writing within sixty
(60) days of the Employee’s Termination of Employment. Claims should be sent to
the sub-committee established for this purpose. The sub-committee shall consist
of no less than two (2) persons appointed by the Committee and shall have the
authority described in 4.2 in carrying out its duties under this Article. Each
claim will be granted or denied by the sub-committee within ninety (90) days of
receipt of the claim, unless the sub-committee requires additional time (because
of special circumstances) to consider the claim. If additional time is required,
the sub-committee must notify the Claimant in writing before the end of ninety
(90) days from the receipt of the claim. If additional time is required, the
sub-committee must make a determination within one-hundred and eighty (180) days
of receipt of the claim.

 

6.3 The sub-committee will notify the Claimant in writing of its decision. If a
claim is denied in whole or in part, the notice will: set forth the specific
reasons for denial of the claim; refer to the Plan provisions on which the
decision is based; and include an explanation of the Plan’s appeals procedure
along with the denial notice. If the sub-committee takes no action on a claim
within ninety (90) days after receiving the request, or one-hundred eighty (180)
days if the sub-committee requested additional time, the claim is considered to
be denied.

 

8



--------------------------------------------------------------------------------

6.4 If a claim is denied in whole or in part (“Denied Claim”), the Claimant may
appeal in accordance with the following appeal procedures:

 

(a) The appeal of the Denied Claim must be made in writing to the Committee
within sixty (60) days after notice of the denial is received by the Claimant or
after the date the claim is deemed denied, or else the Claimant will lose his or
her right to appeal. The appeal must contain all of the grounds upon which the
appeal is based. Any facts in support of the appeal and any issues or comments
which the Claimant considers relevant to the appeal must be stated. In preparing
the appeal, the Claimant will be entitled to review any documents which are
pertinent to the Denied Claim at the office of the Committee during regular
business hours, upon reasonable notice to the Committee.

 

(b) The Committee must answer each appeal within sixty (60) days after receipt
of the appeal, unless additional time is required because of special
circumstances to process the appeal. If additional time is required, the
Committee must notify the Claimant in writing within sixty (60) days from the
receipt of the appeal. A decision must be delivered by the Committee to the
Claimant as soon as possible, but not later than one-hundred twenty (120) days
after the appeal is received by the Committee.

 

(c) The Committee will make a determination concerning the appeal and will give
written notice of the decision to the Claimant. This notice will set forth the
specific reasons for the decision and will refer to the Plan provisions on which
the decision is based. The decision of the Committee on any appeal will be final
except as otherwise provided by law.

 

(d) If the Committee fails to furnish a decision within sixty (60) days after
receipt of the appeal, or one-hundred twenty (120) days where the Committee
requested additional time, the appeal will be deemed denied.

 

ARTICLE 7

 

MISCELLANEOUS

 

7.1 Rehired Employees.

 

(a) Rehired During the Severance Period. Notwithstanding any other provision in
the Plan, if a terminated Employee is rehired by an Employer during his or her
Severance Period, the Employee must notify the Employer who paid the Severance
Pay Benefit of such rehire. The Employee must agree to repay the Employer who
paid the Severance Pay Benefit the portion of the Severance Pay Benefit already
paid that corresponds to the period from the date of rehire to the end of the
Severance Period. The date of rehire will be the first day the Employee performs
duties for an Employer. If the Employee does not agree to such repayment, then
he or she may not be rehired during the Severance Period. Upon repayment of the
appropriate portion of the Severance Pay Benefit, the Employee’s service used to
compute any subsequent Severance Pay Benefit to which the Employee may become
entitled under this Plan

 

9



--------------------------------------------------------------------------------

shall be calculated from his adjusted hire date. Adjusted hire date shall mean
the date from which the Severance Pay Benefit was calculated brought forward by
the number of days the Employee was severed from employment during the
applicable Severance Period.

 

(b) Rehired After Severance Period. If an Employee is rehired by an Employer
after his or her Severance Period, then the Employee’s first day of service
recognized by an Employer following rehire will be used to compute any
subsequent Severance Pay Benefit to which the Employee may become entitled under
this Plan.

 

(c) The Extension of Coverage Benefit of an Employee who is rehired by an
Employer during his or her Severance Period will cease on the earlier of first
day he or she is eligible for medical coverage under any plan of an Employer or
the expiration of the Severance Period.

 

7.2 No Duplication of Benefits; Plan of Acquired Companies . If an Employee
receives any other termination, severance or settlement benefit which is based
on the same Months of Service as are covered under this Plan, including a
payment of back wages under the Worker Adjustment and Retraining Notification
Act of 1988 (the “WARN Act”), the Employee must notify the Employer of such
receipt and the Employer is entitled to reimbursement from the Employee to the
extent the benefits are duplicative. This section 7.2 will not apply to any
benefit received under a state unemployment compensation law. In the case of an
Employee of an acquired company who is covered under a plan that provides
termination, severance or settlement benefit and the terms of the acquisition
agreement by which such company became an Affiliate provide for such plan’s
benefits to be paid instead of this Plan’s benefits, then the Employee shall
receive the benefit provided by such other plan and not this Plan. The terms of
any such agreement may, but are not required to be, set forth in a Supplement to
this Plan.

 

7.3 No Employment Contract . This Plan is voluntary on the part of the Employer
and will not be deemed to constitute an employment contract between the Company
or an Employer and an Employee, and/or consideration for or an inducement for or
condition of the employment of any Employee. Failure to qualify for a benefit
under this Plan shall not give any Employee the right to receive any payment
from an Employer in lieu of a benefit under this Plan. Neither failure to
qualify for a benefit under this Plan, nor qualification for such, shall
interfere with the right of the Employer to discharge, terminate or lay off any
Employee at any time for any reason.

 

7.4 Source of Benefits . All Severance Pay Benefits or Extension of Coverage
Benefits paid to a terminated Employee under this Plan will be paid from the
general assets of the Employer, and the status of the claim of a person to any
such benefits will be the same as the status of a claim against the Employer by
any general and unsecured creditor. No person will look to, or have any claim
against, any officer, director, employee or agent of the Employer or the Company
in his or her individual capacity for the payment of any such benefits under
this Plan.

 

10



--------------------------------------------------------------------------------

7.5 No Assignment Binding Effect . No Employee will have the right to alienate,
assign, commute or otherwise encumber his or her Severance Pay Benefit under
this Plan for any purpose whatsoever except as provided in Plan section 2.5, and
any attempt to do so will be disregarded completely as null and void. The
provisions of this Plan will be binding on each Employee, on each person who
claims a Severance Pay Benefit on behalf of any such person and on each
Employer.

 

7.6 Governing Law; Venue Limitations Period; Construction . This Plan is
intended to be construed under and governed by ERISA, but the laws of the State
of Georgia will apply to the extent any state laws are deemed applicable. Any
legal action or proceeding hereunder may be brought only following exhaustion of
the Employee’s or beneficiary’s administrative remedies and within a period of
two years from the date of the Employee’s Termination of Employment, unless
other applicable law would permit a longer period of time within which to bring
an action. Any such legal action or proceeding may be initiated only in Clinton,
Mississippi or the county in which the Employer of the Employee or beneficiary
claiming through an Employee has its principal place of business.

 

7.7 Lost Payees . A Severance Pay Benefit will be sent to the terminated
Employee’s last known address. If the check is not cashed and the Participant
does not come forward to claim his or her benefits for a period of two years
from the Employee’s Termination of Employment, the Severance Pay Benefit will be
forfeited.

 

7.8 Severability . If any of the terms and provisions of this Plan will be
invalid or unenforceable, such invalidity or unenforceability will not
invalidate or render unenforceable the entire Plan, but rather the entire Plan
will be construed as if it does not contain the particular invalid or
unenforceable terms or conditions.

 

7.9 Usage; Construction . Whenever applicable, the masculine gender, when used
in the Plan, will include the feminine gender, and the singular will include the
plural. Headings and subheadings have been added only for convenience of
reference and will have no substantive effect whatsoever.

 

IN WITNESS WHEREOF, and as evidence of restatement of the Plan, WorldCom, Inc.
has caused the same to be executed by its most senior Human Resources Officer.

 

WORLDCOM, INC.

By:   /s/ Dennis Sickle    

--------------------------------------------------------------------------------

Name:

 

Dennis Sickle

Title:

 

Senior Vice President, Human Resources

 

11